Citation Nr: 0518192
Decision Date: 07/01/05	Archive Date: 09/19/05

Citation Nr: 0518192	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  03-20 269A	)	DATE JUL 01 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for a bilateral weak foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The veteran had active military service from March 1943 to 
February 1946, and from September to November 1950.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cleveland, Ohio.         

A motion to advance the veteran's case on the Board's docket, 
dated on February 8, 2005, was granted by the Board on 
February 11, 2005 for good cause shown, due to the veteran's 
age, under the provisions of 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2004).

On March 10, 2005, the Board issued a decision granting 
entitlement to an increased rating of 50 percent for a 
bilateral weak foot disability, subject to controlling 
regulations applicable to the payment of monetary benefits.  

The purpose of the present Board decision is to vacate the 
March 10, 2005 Board decision.  The Board will issue a 
separate decision which dismisses the appeal of the claim for 
entitlement to a disability evaluation in excess of 30 
percent for a bilateral weak foot disability.    


ORDER TO VACATE

By a decision dated on March 10, 2005, the Board adjudicated 
the veteran's appeal of his claim for entitlement to a 
disability evaluation in excess of 30 percent for a bilateral 
weak foot disability.  Subsequently, the Board was notified 
that the veteran had died in November 2004, prior to the date 
of the Board's decision.  A death certificate is of record.  

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  In this 
regard, according to 38 C.F.R. § 20.1302 (2004), an appeal 
pending before the Board when the appellant dies will be 
dismissed.  Because the veteran died prior to appellate 
adjudication of his claim, the Board did not have proper 
jurisdiction to address the claim that was decided via the 
March 10, 2005 decision.  

According to 38 C.F.R. § 20.904(b) (2004), an appellate 
decision may be vacated on the Board's own motion when it is 
determined that an allowance of benefits has been materially 
influenced by false evidence submitted on behalf of the 
veteran, and the prior decision will be vacated only with 
respect to the issues which the false evidence was material.  
Thus, in light of the above, the Board's acceptance of 
jurisdiction over the issue on appeal in its March 10, 2005 
decision was based on the incorrect belief that the veteran 
was still alive.  Therefore, the facts before the Board at 
the time that the March 10, 2005 decision was entered were 
both false and material to the claim at issue.  38 C.F.R. § 
7104(a) (West 2002); 38 C.F.R. § 20.904 (2004).  Accordingly, 
the Board vacates its March 10, 2005 decision.  Id.  

As previously stated in the introduction section, a separate 
Board decision dismisses the appeal of the claim for 
entitlement to a disability evaluation in excess of 30 
percent for a bilateral weak foot disability.    



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

Citation Nr: 0506887	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-20 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for a bilateral weak foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda F. McCain, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946 and from September 1950 to November 1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The RO denied an evaluation in excess of 
30 percent for a bilateral weak foot disability.  

By rating decision dated in June 2003, the RO granted service 
connection for anterior left ankle impingement syndrome and 
assigned a 10 percent disability evaluation, effective from 
October 18, 2002 (date of receipt of claim).  38 C.F.R. 
§ 3.400.  The RO also granted service connection for anterior 
right ankle impingement syndrome and assigned a 10 percent 
disability evaluation, effective from October 18, 2002 (date 
of receipt of claim).  See Esteban v. Brown, 6 Vet. App. 259, 
262 (1994) (separate ratings may be assigned for separate and 
distinct manifestations resulting from the same injury or 
disability).  To the Board's knowledge, the veteran has not 
expressed disagreement either with the assigned disability 
ratings or the effective dates assigned.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability).  

Accordingly, the Board's appellate review will focus on the 
issue as listed and recharacterized on the cover page of this 
decision.  

An October 2002 private medical statement reasonably raises 
the claim of entitlement to a total rating that was not ripe 
prior to the Board's consideration of the issue on appeal; 
that matter is referred to the Agency of Original 
Jurisdiction for handling.  See Suttman v. Brown, 5 Vet. App. 
127, 132 (1993); Godfrey v. Brown, 7 Vet. App. 398, 408-10 
(1995).

In February 2005 A Deputy Vice Chairman granted the 
representative's motion to advance the veteran's appeal on 
the Board's docket on the basis of age.  38 U.S.C.A. § 7101 
(West 2002); 38 C.F.R. § 20.900 (c) (2004).


FINDINGS OF FACT

1.  Weak foot, bilateral, is productive of pronounced 
impairment.

2.  Evidence supports the veteran's contention that foot pain 
relief is not attained with shoe inserts, Dr. Scholl's, a 
wheeled-walker, or an AFO brace.  

3.  Effective from October 18, 2002, the RO granted service 
connection for anterior ankle impingement syndrome, 
bilateral, as secondary to the service-connected weak foot, 
bilateral, and assigned separate 10 percent ratings for 
moderate limited motion.  


CONCLUSION OF LAW

The criteria for an increased evaluation of 50 percent for 
weak foot, bilateral, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, 
Diagnostic Codes 5276, 5277 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  


In this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A.

Notice

VA letter issued in June 2002 apprised the appellant of the 
information and evidence necessary to substantiate claims for 
higher initial ratings.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (CAVC) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  In the present case, as VCAA notice 
was issued prior to initial adjudication of the claim there 
is compliance with Pelegrini II. 

Duty to Assist

With regard to the issue on appeal and the duty to assist, 
the appellant's claims file contains medical records from VA 
and private physicians.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
this appeal and has not identified any additional pertinent 
evidence to be associated with the record.  

At this juncture, the Board notes that the June 2003 
statement of the case did not provide the complete criteria 
for extraschedular ratings under 38 C.F.R.§ 3.321(b)(1); but 
did discuss them briefly and the RO determined that referral 
of the case to the Under Secretary or Director was not 
warranted.  

In this case, the Board has determined that the extensive 
record on appeal and the favorable determination demonstrate 
the futility of any further evidentiary development; hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).  Separate diagnostic codes (DCs) identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

Further, when evaluating musculoskeletal disabilities, VA may 
consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).


Rating foot disabilities

In determining evaluations for disability of the foot, 
consideration will be given to the degree of foot deformity 
and the severity of symptoms such as pain, swelling and 
calluses.  Consideration will also be given to whether the 
condition is improved with the use of orthopedic shoes or 
appliances such as orthotics.  There are several Diagnostic 
Codes (DCs) that are relevant to disabilities of the feet and 
toes.  

The appellant is currently evaluated as 30 percent disabled 
for his bilateral weak foot disability manifested by 
hammertoes, flattening of arches, and tender calluses under 
38 C.F.R. § 4.71a, DC 5276.  

For acquired bilateral flatfoot with pronounced marked 
pronation, extreme tenderness of plantar surfaces of the 
feet with marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances, a 50 percent evaluation under DC 5276 
is warranted a 30 percent evaluation is warranted for 
unilateral flatfoot with the same symptomatology.  38 
C.F.R.§ 4.71a.

For severe bilateral symptoms or objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities, a 30 percent evaluation 
is warranted under DC 5276; a 20 percent evaluation is 
warranted for unilateral symptomatology.  38 C.F.R.§ 4.71a.  

The appellant's weak foot, bilateral, could also be 
evaluated under DC 5277 for a symptomatic condition 
secondary to many constitutional conditions, characterized 
by atrophy of the musculature, disturbed circulation, and 
weakness.  The feet are to be rated according to the 
underlying condition and the minimum evaluation is 10 
percent.  

Diagnostic Code 5278 provides a 50 percent evaluation for 
bilateral acquired claw foot (pes cavus) characterized by 
marked contraction of plantar fascia with dropped forefoot, 
all toes hammer toes, very painful callosities, marked varus 
deformity.  A 30 percent evaluation is warranted for 
unilateral acquired claw foot characterized by the same 
symptomatology.  A 30 percent evaluation is also warranted 
under DC 5278 when all toes tend to dorsiflexion, and there 
is limitation of dorsiflexion at the ankle to right angle, 
shortened plantar fascia, and marked tenderness under the 
metatarsal heads, bilaterally.  

Where a particular disability for which the veteran has been 
service-connected is not listed, it may be rated by analogy 
to a closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology 
are closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2004); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Under the rating schedule, a 30 percent evaluation may be 
assigned to several other foot disabilities, if shown.  
Diagnostic code 5283 provides a 30 percent evaluation for 
severe malunion or nonunion of tarsal, or metatarsal bones.  
Diagnostic code 5284 also provides a 30 percent evaluation 
for severe foot injuries.  Both of these diagnostic codes 
provide a 40 percent evaluation if there is actual loss of 
use of the foot.  38 C.F.R. § 4.71a.


Procedural Background

The veteran was originally granted service connection for 
hallux rigidus in April 1946 and assigned a 10 percent 
evaluation effective from February 15, 1946 (day following 
separation).  38 C.F.R. § 3.400((b)(2)(i).  

In November 1952, the evaluation was increased to 30 percent, 
effective from September 21, 1952 (the date of the claim for 
increase).  38 C.F.R. § 3.400(o).  At that time, the foot 
disability was recharacterized to reflect weak foot, 
bilateral, manifested by hammertoes, flattening of arches and 
tender calluses; formerly diagnosed as hallux rigidus.  
Service connection for bilateral weak foot disability has 
been in effect since 1946 and is protected.  See 38 
C.F.R. § 3.957 (2004).  


Factual Background

Private treatment records and statements from Dr. LM 
(initials), a podiatrist, for the period from February 1991 
to October 2002 include handwritten records.  In summary, the 
veteran is diabetic and has had mycotic nails and calluses 
trimmed on many occasions and treatment for foot infections.  

In 1991, the veteran weighed 350 pounds.  A December 1995 
note shows peripheral neuropathy secondary to spinal 
degenerative joint disease "says a neurologist."  That same 
note shows "no meds for this."  Pulses were 2-3 AT + PT 
bilaterally.  In relevant part, the neurological examination 
revealed that the patellar reflexes bilaterally were absent; 
and, the Achilles reflexes bilaterally were absent.  Deep and 
superficial sensations were felt on the tops of the feet 
only.  The veteran was encouraged to lose weight during this 
period.  

Other entries dated in April 1998 show that the veteran 
medicated with Neurontin in the past.  His left foot had not 
been recently infected.  A note indicated that he had painful 
limitation of walking from the crumbly, deformed yellow/white 
toenails.  The thickness could cause subungual ulceration 
leading to seropurulent drainage and risked the patient's 
health and caused pain in the shoes.  All mycotic toenails 
were debrided by the doctor, as they were too thick to be 
cared for by him.  

Between July 1998 and September 1999, Dr. LM trimmed calluses 
on the veteran's second and third toes of the right foot 
every three months.  A July 1998 laboratory report shows that 
a left foot wound grew no bacteria.  

The accompanying treatment record shows that the veteran had 
stepped on a nail.  The wound was erythematous and edematous.  
During this period, he also complained of burning feet.  A 
subsequent treatment record dated in July 1998 shows that the 
podiatrist suspected gout in the second metatarsophalangeal 
joint of the left infected foot.  He was treated for infected 
nails.  In December 1999 and March 2000, he had multiple 
calluses trimmed and treated on the right and left foot.  
From June 2000 to May 2002, he received diabetic foot care 
and had occasional toe abscesses.  He also had mycotic nails 
times 10 debrided and treated.  

In relevant part, on vascular examination in October 2002, 
the dorsalis pedis pulses using Doppler were 4+/4 in the 
right foot, and 4/4 in the left.  Posterior tibialis pulses 
using Doppler were 4+/4 in the right foot, and 4-/4 in the 
left.  The neurological examination revealed findings similar 
to those in December 1995.  

Treatment records from the Dayton VA Medical Center dated for 
the period from February 2002 to July 2002 show that the 
veteran reported having severe pain in the feet from time to 
time but was without complaints in February 2002.  Entries 
dated in March 2002 show that he had an "on fire" pain in 
his feet and that he walked with the aid of a wheeled walker.  
He had no pronator drift.  He had normal tone and strength 
throughout in the upper and lower extremities.  Deep tendon 
reflexes were 1/4 throughout except for loss of ankle jerks.  
He could not tell the examiner was touching his feet.  
Plantar flexion was down.  He medicated with gabapentin and 
tegretol for painful diabetic neuropathy.  An April 2002 
entry revealed painful neuropathy in the hands, feet, and 
legs.  

The veteran weighed 315.8 pounds in May 2002.  A complete 
foot examination in May and June 2002 showed the visual 
inspection was normal.  Pedal pulses were normal and present.  
Sensation was abnormal and decreased.  The assessment, in 
part, was painful diabetic neuropathy.  A July 2002 pain 
assessment showed that he experienced pain in his hands and 
feet.  He reported his current level of pain was 5 on a scale 
of 0 to 10.  He described the quality of the pain as 
uncomfortable, burning, stinging, and numbing of more than 5 
years in duration.  

He stated the pain interfered with physical activity and 
caused fatigue.  Walking and standing caused pain.  Lying 
still and medications decreased his pain.  

A July 2002 statement signed by Dr. LM shows that the veteran 
had cavovarus foot type with lateral overuse syndrome that 
caused chronic pain.  The statement also reflects that he was 
unable to walk distances; and, that this was a permanent 
disability.

The report of a July 2002 VA feet examination shows that the 
veteran's pain was most significant and exaggerated with any 
type of supination, pronation, or action of the feet.  He 
stated that his pain bothered him, not only at rest and more 
so with any type of standing and walking.  He was actually 
unable to stand or walk for any period of time without the 
assistance of a wheeled cart/walker.  He medicated with 
Neurontin and Tylenol that helped his symptoms.  He admitted 
to flare-ups once a week or two to three times a month.  

The severity of the pain was 10 on scale of 0 to 10.  The 
pain could last several hours.  Any type of weight bearing, 
especially greater than a period of 30 minutes or just 
standing, could bring about pain.  Alleviating factors 
included rest and getting off of his feet and medicating.  He 
did not describe any functional limitation of motion during 
flare-ups.  He had been using a rolling walker for the past 
four years.  He used an AFO-type brace on the right foot that 
he had for approximately two months.  The brace improved the 
symptoms of the right foot.  He had not had foot surgery.  

On physical examination of the feet in July 2002 there was 
some mild vascular venostasis changes and coloration of the 
bilateral feet; the right seemed to be slightly worse than 
the left.  The dorsalis pedis pulses of the right foot were 
+2/4.  He had a small callus on the base of the right first 
metatarsophalangeal joint as well as flexible hammertoes of 
the PIP joints of the second, third, and fourth toes.  He had 
a small corn on the fibular aspect of the PIP joint of the 
fifth small toe.  Range of motion of the right foot:  
Dorsiflexion 5 degrees and 40 degrees of plantar flexion with 
normal range of motion being 0 to 20- degrees of dorsiflexion 
and 0 to 45 degrees of plantar flexion.  

The right foot had 5/5 strength on dorsiflexion, 5/5 strength 
on plantar flexion, and 5/5 strength on inversion of the 
right foot, but he had only 4/5 strength with eversion of the 
right foot.  The veteran had minimal pain with dorsi and 
plantar flexion both actively and passively but with 
inversion and eversion both actively and passively of the 
right foot he had significant pain consistent with subtalar 
dysfunction.  His dorsalis pedal pulses of the left foot were 
+2/4.  

He had 5/5 dorsiflexion, plantar flexion, inversion, and 
eversion strength of the left foot at the ankle.  He had a 
small callus of the IP joint on the plantar aspect of the 
great toe, as well as at the MTP joint of the first 
metatarsal.  He had a fixed hammertoe deformity at the fifth 
PIP joint.  His range of motion of the left foot was from 5 
degrees dorsiflexion maximally to 4 degrees of plantar 
flexion with normal ranges of motion being 0 to 20 degrees 
dorsiflexion and 0 to 45 degrees of plantar flexion.  He had 
no pedal edema, bilaterally.  

On gait examination, the veteran was able to walk on his 
heels and toes, but had difficulty walking on his heels.  
There was no abnormal varus or valgus angulation of the os 
calcis in relation to the long axis tibia and fibula with 
standing.  He had pain and discomfort with forced supination 
and pronation of the bilateral feet on standing, he did have 
a normal arch with both seated and standing that was well 
maintained.  X-rays of the right foot revealed some mild to 
moderate subtalar joint arthritis.  There was a small spur of 
the Achilles tendon, as well as of the plantar aspect of the 
os calcis.  The tibiotalar joint was fairly well maintained.  
There was some mild joint space narrowing of the PIP joint of 
the fifth small toe, but these changes may be consistent with 
osteoarthritis consistent with age.  

With respect to the left foot, there was a small spur at the 
insertion of the Achilles tendon as well as a small spur off 
of the plantar aspect of the calcaneus with the plantar 
fascia inserts.  There was also some mild arthritis of the 
subtalar joint.  The tibiotalar joint was fairly well 
maintained and again there was some mild osteoarthritis 
present in the PIP joints of the fourth and fifth toes of the 
left foot.  

The examiner's impression was that the veteran's complaints 
of pain were of a two-fold etiology.  Some of his 
symptomatology could be consistent with previously diagnosed 
diabetic neuropathy and the remainder of his condition was 
consistent with mild to moderate subtalar arthritis, more so 
on the right than on the left and that could be causing his 
increased complaints of discomfort in the bilateral feet.  
The examiner opined that it was likely as not the arthritis 
had developed over the years and it could be consistent with 
overuse from his military service.  

Although the veteran had hammertoe deformities, those did not 
seem to be symptomatic at the clinic examination.  He 
complained primarily of pain with inversion and eversion of 
the subtalar joints of the feet and painful motion and pain 
with use.  He did have some weakness of motion with eversion 
of the right foot.  Otherwise, he did not show any evidence 
of incoordination and his endurance had decreased secondary 
to the pain in the feet.  

By rating decision dated in September 2002, the RO continued 
the 30 percent evaluation for weak foot, bilateral, 
manifested by hammertoes, flattening of arches and tender 
calluses; formerly diagnosed as hallux rigidus.

In his October 2002 notice of disagreement, the veteran 
stated that the painful flare-ups were related to his ankle 
and that he experienced continual pain in his feet.  He 
reported that his private physician, Dr. LM reduced the 
calluses.  

By letter dated in October 2002, Dr. LM reported that the 
veteran had significant problems ensuing with his feet and 
overall health due to diabetes mellitus and Charcot joint 
disease.  On evaluation of the foot disability, there was a 
total loss of protective sensation on the plantar aspect of 
the right foot and two spots of loss of protective sensation 
(LOPS) on the left foot.  He had significant problems 
ambulating and was very uncomfortable.  X-rays taken showed 
progressive Charcot joint disease at the talonavicular joint 
bilaterally.  There was also a biomechanical depression of 
this joint, which was consistent with acquired flatfoot.  The 
veteran had pronounced pronation; tenderness of the plantar 
aspect of the left greater than the right foot, and the 
patient had described no relief with inserts or appliances.  
The condition was bilateral.  

The veteran had marked abduction of the foot and pain was 
significant upon manipulation of the feet.  His diabetes 
mellitus had not only allowed progression of the Charcot 
joint disease and osteoarthritis, but also the external 
tibial position had allowed the pronatory component to 
augment the weakness of the posterior tibial muscle 
bilaterally.  The private physician also reported that he was 
essentially totally disabled by his feet problems.  

The report of VA joints examination dated in May 2003, to 
evaluate the ankles, shows that the 79-year-old veteran 
rolled his feet or supinated them significantly with walking 
and that bothered him and caused pain in his ankles as a 
result of his positioning.  He expressed that most of his 
pain was with walking on uneven ground.  He did not have as 
much difficulty walking on flat surfaces.  His primary 
complaint was pain.  He did not take any medications.  He 
admitted to flare-ups three to four times a week.  Pain was 
from 6 to 7 on a scale 0 to 10.  Frequency of duration was 
for several hours.  Precipitating events included weather 
changes and walking greater than 0.5 miles.  Alleviating 
factors included resting and getting off of his feet.  

The veteran stated that limitation of motion was secondary to 
pain.  He used a rolling walker for ambulation secondary to 
his bilateral lower extremity foot and ankle condition.  On 
physical examination, range of motion was from 0 to 15 
degrees dorsiflexion, normal being 0 to 20 degrees 
bilaterally.  Plantar flexion was from 0 to 30 degrees 
bilaterally with normal being 0 to 45 degrees.  He had no 
excessive varus or valgus angulation of the tibia and fibula.  
He was able to ambulate on his heel and toe walk, but was 
somewhat weak at 4/5 in flexion, as well as resisted 
inversion and eversion is 4+/5 bilaterally.  

Dorsalis pedis pulses were 2/4.  He had point tenderness over 
the anterolateral aspect of the ankle just over the subtalar 
joint and had pain with inversion and eversion of the 
subtalar joint.  X-rays showed no excessive osteoarthritis.  
On the lateral view, there was some mild narrowing of the 
subtalar joint consistent with some mild arthritic changes 
bilaterally.  

The examiner's impression was bilateral anterior ankle 
impingement syndrome with mild subtalar arthritis.  It was 
his professional opinion that the bilateral ankle condition 
was as likely as not to be a result of his bilateral weak 
foot condition.  However, it was at least as likely as not 
that the bilateral weak foot condition could contribute to 
some of the pain and symptomatology that he was having in his 
ankles.  


Analysis

The histories of the veteran's weak foot and ankle 
disabilities have been reviewed.  However, "[w]here 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance." See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran in this case challenges the denial of an 
increased rating for weak feet.  He asserts that his feet 
turn inside his shoes and that his feet hurt constantly.  

At the outset, the Board acknowledges the appellant's 
assertions that he was fitted with inserts in the 1940's, 
which did not help; and, that Dr. Scholl's shoes are the only 
shoes he can wear.  The Board also acknowledges the following 
contentions that: (1) his pain can be excruciating; (2) he 
experiences continual pain on the use of his feet; (3) he 
receives foot care from Dr. LM; and, (4) his calluses are 
trimmed.

Finally, the Board also notes that the foot disability may be 
affected by multiple factors.  Private treatment records from 
Dr. LM cautioned the veteran to lose weight and those records 
show that he weighed 350 pounds in 1991.  VA outpatient 
treatment records dated in May 2002 show that he weighed 
315.8 pounds.  The report of VA examination dated in July 
2002 showed that his pain had a two-fold etiological basis: 
diabetic neuropathy and mild to moderate subtalar arthritis, 
more on the right than the left.  In October 2002, Dr. LM 
reported that he had Charcot joint disease.  

By rating decision dated in June 2003, the RO granted 
separate 10 percent disability evaluations for bilateral 
anterior ankle impingement syndrome.  The Board will not 
examine that RO decision.  

Turning to the record on appeal, the evidence reflects 
biomechanical depression of the talonavicular joint 
bilaterally that is consistent with acquired flatfoot, 
pronounced pronation, tenderness of the plantar aspect of the 
left foot greater than the right foot, cavovarus foot type 
with lateral overuse syndrome that causes chronic and 
excruciating pain, Charcot joint disease, and multiple 
hammertoes flexible on the right and fixed on the left.  At 
times, the feet were edematous.  He was unable to stand or 
walk for more than 30 minutes.  

Routine podiatric records show frequent trimming and 
treatment of multiple tender and painful callosities with 
abscesses and infection of the feet with past injury.  The 
private podiatrist opined that the veteran was permanently 
disabled by the bilateral weak foot disability.  The evidence 
of record also demonstrates impaired circulation and absent 
sensation on the tops of the feet, painful abduction, and 
osteoarthritis of the toes.  The appellant uses an ankle foot 
orthotics brace (AFO) and a wheeled walker.  He has used 
inserts in the past without relief.  

The Board finds that the disability depicted by this evidence 
more closely approximates the pronounced bilateral foot 
disability required for a rating of 50 percent under 
Diagnostic Code 5276 more closely than it does the severe 
bilateral foot disability to which a rating of 30 percent is 
currently assigned for these symptoms.  The overall 
disability of the feet is better described as pronounced than 
as severe because the veteran is hardly able to use his feet 
at all - -his attempts to do so, bring excruciating pain.  

The veteran has described his pain on VA and private 
examination as ranging from 6 to 10 on a pain scale of 0 to 
10.  In weighing the evidence, the Board turns to the medical 
records from his private podiatrist because of the 
longstanding pattern of treatment that spans 10 years.  Dr. 
LM stated in July 2002 that he had cavovarus foot type with 
lateral overuse syndrome that caused chronic pain and he was 
unable to walk distances.  The private podiatrist stated the 
foot disability was permanent.  In October 2002, Dr. LM 
reported that the veteran had pronounced pronation, 
tenderness of the plantar aspect of the left foot greater 
than right foot, and no relief with inserts or appliances.  
The condition was bilateral.  He had marked abduction of the 
foot and pain was significant upon manipulation of the feet.  
Diabetes mellitus had not only allowed progression of the 
Charcot joint disease and osteoarthritis, but also the 
external tibial position allowed the pronatory component to 
augment the weakness of the posterior tibial muscle 
bilaterally.  He opined that the veteran was essentially 
totally disabled by his feet problems.  

In further support of the 50 percent evaluation, the most 
recent VA treatment and examination records though limited in 
number include VA examinations dated in July 2002 and May 
2003, and VA outpatient treatment records dated in April, 
May, and June 2002, which show that the veteran walked with 
the aid of a wheeled walker and had weakness of the right 
foot everters.  The report of the July 2002 VA examination 
revealed pain was most significant and exaggerated with any 
type of supination, pronation, or action of the feet.  

The veteran reported that pain bothered him not only at rest 
and more so with any type of standing and walking.  He was 
actually unable to stand or walk for any period of time.  
There were mild venostatic changes bilaterally; small 
calluses were noted on the left and right.  In pertinent 
part, the examiner opined that the appellant's endurance was 
decreased secondary to the bilateral foot pain.  Pain 
alleviating factors included rest and getting off the feet.  

In spite of the fact that disability features warranting the 
30 percent evaluation are shown in this case, such as 
characteristic callosities and certain deformities (pronation 
of both feet, pain on manipulation and use accentuated, and 
bilateral hammertoes) that collectively, if not individually, 
are marked, the bilateral foot disability exhibits features 
meriting the maximum rating of 50 percent.  There is 
tenderness of the plantar surfaces of the feet (left greater 
than the right), one of the criteria for the rating of 50 
percent.  There is debilitating foot pain analogous to this 
same feature- - because of foot pain, the ability of the 
veteran to use his feet is curtailed, as it would be if the 
plantar surfaces of both feet were extremely tender.  



The veteran complains of burning feet, described as "on 
fire."  Moreover, the medical evidence shows an Achilles 
tendon reflex that was absent, another of the criteria for 
the rating of 50 percent.  The Board notes that he complained 
of foot spasms in June 2002, but none were shown on 
examination in July 2002.  

Furthermore, the medical and lay evidence shows that the 
condition of the feet was not improved by the use of a 
wheeled walker, inserts, rest, Dr. Scholl's, and not weight 
bearing.  

It is apparent from this evidence that the veteran's 
bilateral weak foot disability has not improved from these 
ameliorative measures.  In this regard, the Board finds that 
his disability more nearly approximates the schedular 
criteria for a 50 percent evaluation under DC 5276.  38 C.F.R 
§ 4.71a.  

A 50 percent rating under Diagnostic Code 5278 is not for 
application in this instance because the veteran does not 
present with marked contraction of plantar fascia with 
dropped forefoot, all toes hammer toes, or marked varus 
deformity, bilaterally.  

Even if it were not the case that a rating of 50 percent 
could be assigned in this case on the basis of the schedular 
criteria, such a rating could be assigned on the basis of the 
effect of pain, weakness, and fatigability on the functional 
abilities of the feet.  See 38 C.F.R. §§ 4.10, 4.40, 4.45.  

The medical and lay evidence shows that the veteran has 
limitation of motion of the feet and some functional loss of 
his feet because of pain in, and weakness and fatigability 
of, those parts.  A schedular disability rating based on 
limitation of motion may be augmented under 38 
C.F.R. §§ 4.40, 4.45 for additional disability due to 
functional loss resulting from such factors.  See DeLuca.  
Thus, the rating of 30 percent that the veteran challenges on 
this appeal could be increased to 50 percent on that basis 
alone.  

Avoidance of Pyramiding

The Board is not disregarding the rule against pyramiding.  
38 C.F.R. § 4.14.  The rating schedule may not be employed as 
a vehicle for compensating a claimant twice or more for the 
same symptomatology; such a result would overcompensate him 
or her for the actual impairment of earning capacity.  See 
Esteban v. Brown, 6 Vet. App 259 (1994).  The evaluation of 
the same manifestations under different diagnoses is to be 
avoided.  38 C.F.R. §§ 4.14, 4.20.  In this instance, the 
private podiatrist and the VA examiner in July 2002 addressed 
pain on motion and weakness.  

However, the Board takes this opportunity to distinguish 
those manifestations specific to the service-connected ankle 
disabilities namely the mild arthritic changes of the 
subtalar joints that are productive of limitation of motion 
and distinct from the service-connected weak foot, bilateral, 
which is manifested by a biomechanical depression of the 
talonavicular joint, osteoarthritis of the toes, painful 
calluses on the plantar surface, flattening of arches, 
tenderness of the plantar aspect (left foot greater than the 
right foot), burning feet, hammertoes, absent Achilles tendon 
reflexes, impaired circulation and absent sensation on tops 
of feet, significant pain upon manipulation of the feet with 
pain characterized as severe to excruciating, fatigability on 
use, and decreased endurance secondary to the bilateral foot 
pain.  

In this regard, the Board has not violated the rule against 
pyramiding, as it has not overcompensated the appellant for 
the same symptomatology under a different diagnostic code.  
Based on the foregoing, the Board determines that all 
reasonable doubt should be resolved in favor of the appellant 
as the bilateral weak foot disability more nearly 
approximates the schedular criteria for a 50 percent 
evaluation under Diagnostic Code 5276.  38 C.F.R. §§ 4.3, 
4.7, 4.14, 4.71a.

The Board has considered all other provisions of the rating 
schedule concerning the feet, see Schafrath, 1 Vet. App. 589, 
and has found in light of the evidence that none permits an 
evaluation of the veteran's disability of the feet that is 
greater than the 50 percent rating that has been assigned 
herein.  

No other diagnostic codes concerning the feet authorize a 
rating for a bilateral disability exceeding 50 percent.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5277 (2004).  When 
the maximum rating authorized by pertinent diagnostic codes 
in the rating schedule has been assigned, the rating cannot 
be augmented on the basis of functional loss.  See Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  

Therefore, the Board resolves all reasonable doubt in favor 
of the veteran and determines that the weak foot, bilateral, 
manifested by biomechanical depression of the talonavicular 
joint that is consistent with acquired flatfoot, hammertoe 
deformities, tender and painful calluses, pronounced 
pronation, flattening of arches, tenderness of the plantar 
aspect (left foot greater than right foot), spurs on the 
Achilles tendon, osteoarthritis of the toes, impaired 
circulation and absent sensation on the tops of feet, marked 
abduction, and significant pain upon manipulation of the feet 
with pain characterized as severe to excruciating, is 
appropriately evaluated as 50 percent disabling as 
contemplated by the schedular criteria for acquired flatfoot 
under Diagnostic Code 5276.  38 C.F.R. §§ 4.3, 4.71a.


Extraschedular Consideration

Finally, in an exceptional case where the schedular standards 
are found to be inadequate, the RO is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
impairment in earning capacity.  38 C.F.R. § 3.321(b)(1).  

The criterion for referral is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Although the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  

In this case, the evidence of record does not indicate that 
the veteran is frequently hospitalized for his disability and 
there is no indication that the disability markedly 
interferes with employment.  For this reason, the Board finds 
no basis to refer this case for consideration of an 
extraschedular rating.  See Bagwell v. Brown, 9 Vet. App. 37 
(1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to an increased evaluation of 50 percent for weak 
foot, bilateral, is granted, subject to controlling 
regulations applicable to the payment of monetary benefits. 



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs





